MEMORANDUM**
Juvenile Luis A. appeals his 12-month sentence imposed upon revocation of probation. We have jurisdiction pursuant to 18 U.S.C. § 3742, and affirm.
Luis A. contends that the district court failed to consider the criminal sentence a similarly-situated adult would have received under the Sentencing Guidelines. We review for abuse of discretion, United States v. Olabanji, 268 F.3d 636, 637 (9th Cir.2001). Upon review of the record, we conclude that the district court properly considered the sentencing range under the Guidelines applicable to an adult in Luis A.’s position. See United States v. Rigby, 896 F.2d 392 (9th Cir.1990).
Luis A. also invites this court to expand its holding in Olabanji to apply to juveniles as well as adult defendants. We decline his invitation. In addition, the district court properly applied the requirement of Olabanji (to sentence a defendant after probation revocation in relation to the Guidelines range for the underlying offense) to this juvenile case. 268 F.3d at *301689. To the extent that Luis A. challenges the district court’s implicit denial of his sentencing departure request, we conclude upon de novo review that no error occurred. See United States v. Smith, 330 F.3d 1209, 1212 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.